Per Curiam.

There is no mandatory duty specially enjoined by law npon the respondent as clerk of the city council of Cleveland to issue a certificate as requested by relators.
Section 711.09, Revised Code, upon which relators rely, provides in part:
“Whenever a city planning commission adopts a plan for the major streets * # * of a city or any part thereof * * * no plat of a subdivision within such city * * * shall be recorded until it has been approved by the city planning commission and such approval indorsed in writing on the plat. * * *
“Whenever a village planning commission * * * or * * * the legislative authority of a village, adopts a plan for the major streets * * * of such village or any part thereof, then no plat of a subdivision of land within such village shall be recorded until it has been approved by the village * * * legislative authority and such approval indorsed in writing on the plat.
“The approval of # * * the legislative authority of a village, required by this section, or the refusal to approve, shall be endorsed on the plat # * * and the certificate of * * * the clerk of such legislative authority * * * shall be issued on demand * * V’ (Italics supplied.)
By the express terms of the statute above quoted, the duty to issue a certificate such as is sought by the relators herein devolves upon the clerk of a legislative authority of a village, but not of a city. The judgment of the Court of Appeals is reversed.

Judgment reversed.

Taft, C. J., ZimmeRmah, Matthias, O’Neill, Heebeet, Schneidee and Beown, JJ., concur.